158 F.2d 285 (1946)
INTERNATIONAL CARBONIC ENGINEERING COMPANY, Appellant,
v.
NATURAL CARBONIC PRODUCTS, Inc., a Corporation, George Pepperdine Foundation, a Corporation, L. H. Polderman, W. L. Benson and C. B. Benson, Individually and as a Copartnership Doing Business Under the Flctitious Firm Name and Style of Natural Carbonic Products, Appellees.
No. 11054.
Circuit Court of Appeals, Ninth Circuit.
December 16, 1946, as Amended December 26, 1946.
Lyon & Lyon, Leonard S. Lyon, and Reginald E. Caughey, all of Los Angeles, Cal., for appellants.
Casimir A. Miketta, of Los Angeles, Cal., (Ward D. Foster, of Los Angeles, Cal., of counsel), for appellees.
Before MATHEWS, STEPHENS, and ORR, Circuit Judges.
PER CURIAM.
The opinion prepared by the late Judge Ralph E. Jenney (57 F.Supp. 248) sufficiently sets forth the salient facts and, in general, correctly analyzes the issues and applies the law. We find no error, and therefore the judgment appealed from is affirmed.